Dated: 21 May 2020 04:38 PM

ENTERED UNDER AMENDED ADMINISTRATIVE ORDER NO. 11-02
JOSIAH C. SELL,
CLERK OF BANKRUPTCY COURT

BY: _________________________________________
    /s/ Michael Gaughan
    Deputy Clerk




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
     In re: Wilbur J Withrow              )        Case No. 20-11049-jps
            XXX-XX-0840                   )        Chapter 13 Proceedings
            Debtor(s)                     )        Judge Jessica E. Price Smith

        ORDER UPON EMPLOYER DIRECTING DEDUCTIONS FROM DEBTOR-
           EMPLOYEE'S WAGES, COMBINED WITH RELATED ORDERS
 To: HARBOR CREST LTD,

     The above named Debtor has filed bankruptcy under Chapter 13 of the Bankruptcy Code.
 As a result, all of the Debtor’s future earnings are under the exclusive jurisdiction of this Court.
 Based on the Debtor’s filings, the Debtor’s employer is:

     Employer's Name: HARBOR CREST LTD
     Address:         ATTN: PAYROLL GARNISHMENTS
                      4420 SHERWIN RD
     City/State/Zip:  WILLOUGHBY, OH 44094
     Phone:           (000)000-0000
     In accordance with the relevant provisions of the Debtor’s proposed plan,

     IT IS, THEREFORE, ORDERED, under 11 U.S.C. § 1325(c) and § 1326, that the Debtor’s
 employer immediately deduct $1,293.43 per month and the same amount each month thereafter
 from the Debtor’s wages, salary, commissions, and all other earnings or income and promptly
 forward the amounts deducted to the Chapter 13 Trustee until further order of this Court. The
 Chapter 13 Trustee’s name and payment address are:



20-11049-jps     Doc 33     FILED 05/21/20       ENTERED 05/22/20 09:10:54             Page 1 of 2
                           Lauren A. Helbling, Chapter 13 Trustee
                                       P.O. Box 593
                                  Memphis, TN 38101-0593
                  Include the case number shown above with all payments

     IT IS FURTHER ORDERED, under 11 U.S.C. § 362(a), that the EMPLOYER SHOULD
 CEASE ALL FURTHER DEDUCTIONS FOR GARNISHMENT, WAGE ASSIGNMENTS, OR
 CREDIT UNIONS unless specifically authorized by this Court or until this Order is modified or
 vacated; however, deductions for child support ordered by the Common Pleas Court or Domestic
 Relations Court may continue.

     IT IS FURTHER ORDERED, that if the Debtor’s employment terminates during the term
 of the bankruptcy plan, the employer is to notify the Chapter 13 Trustee.

 By submitting this form the Trustee certifies that this form is identical in all respects to the
 official form.
 Submitted by:
 /s/ Lauren A. Helbling
 LAUREN A. HELBLING (#0038934)
 Chapter 13 Trustee
 200 Public Square, Suite 3860
 Cleveland, OH 44114-2321
 Phone (216) 621-4268 Fax (216) 621-4806
 Ch13trustee@ch13cleve.com

 Revised October 1, 2017
                                     SERVICE LIST
 Lauren A. Helbling, Chapter 13 Trustee
 (served via ECF)

 Office of the U.S. Trustee
 (served via ECF)

 RENEE HELLER, Attorney for Debtor(s)
 (served via ECF)

 Wilbur J Withrow, Debtor(s)
 3795 NORTHAMPTON ROAD
 CLEVELAND HEIGHTS, OH 44121


 HARBOR CREST LTD, Employer
 ATTN: PAYROLL GARNISHMENTS
 4420 SHERWIN RD
 WILLOUGHBY, OH 44094
                                                ###


20-11049-jps     Doc 33       FILED 05/21/20      ENTERED 05/22/20 09:10:54             Page 2 of 2
